internal_revenue_service number release date index number --------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b4 plr-139288-14 date december legend wife husband wife’s account wife’s account husband’s account husband’s account trust date date date date state statute state statute trust company dear ----------------- ------------------------ --------------------------- -------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------- ------------------ ------------------------ ------------------------ -------------------------------------------------- -------------------------------------------------- -------------------------------------------------------- this letter responds to a letter dated date and subsequent correspondence from your authorized representatives requesting a ruling under sec_2518 of the internal_revenue_code the facts submitted and the representations made are as follows wife contributed all of the funds in wife’s account wife’s account consisted of publicly-traded stocks bonds other_securities and a money market account wife also contributed all of the funds in wife’s account wife’s account consisted of publicly- traded stocks and a money market account on date wife gratuitously transferred all plr-139288-14 of the assets of wife’s account to husband’s account after date wife also gratuitously added husband as a joint owner with right_of_survivorship to wife’s account pursuant to the account agreement governing wife’s account after husband was added as a joint owner wife continued to have the right to unilaterally withdraw all of the funds from wife’s account without the consent of husband on date wife died husband is the executor of wife’s estate after wife transferred the assets of wife’s account to husband’s account husband made cash withdrawals from husband’s account and transacted sales and purchases of securities in husband’s account similarly after husband was added to wife’s account as a joint owner husband made cash withdrawals from wife’s account and transacted sales and purchases of securities in wife’s account subsequently husband opened husband’s account and transferred all of the assets except one security in wife’s account to husband’s account thereafter husband made cash withdrawals from husband’s account and made sales and purchases of securities in husband’s account on or before date the date nine months after date husband will execute a written dated document that complies with state statute sec_1 and identifies specific securities in husband’s account acknowledges his receipt of these securities on date and states his irrevocable and unqualified refusal to accept these securities proposed disclaimer proposed disclaimer will not include any security in husband’s account that was purchased or sold from date through the date husband executes proposed disclaimer husband will establish a brokerage account on behalf of wife’s estate estate account and will transfer to estate account the securities identified in proposed disclaimer and all of the income earned on these securities from date through the date husband executes proposed disclaimer and transfers these securities to estate account in addition on or before date the date nine months after wife’s death on date husband will execute a written dated document that complies with state statute sec_1 and identifies specific securities in husband’s account previously in wife’s account acknowledges his receipt of these securities on date and states his irrevocable and unqualified refusal to accept these securities proposed disclaimer proposed disclaimer will not include any security in husband’s account or previously in wife’s account purchased or sold from date through the date husband executes proposed disclaimer husband will establish a brokerage account on behalf of wife’s estate estate account and will transfer to estate account the securities identified in proposed disclaimer and all of the income earned on these securities from date through the date husband executes proposed disclaimer and transfers these securities to estate account wife’s will directs that her residuary_estate be added to held and disposed of as an integral part of trust trust is a revocable_trust that became irrevocable at wife’s death plr-139288-14 trust article four paragraph provides that upon wife’s death after providing for a_trust holding a residence the remaining trust property is to be divided into three shares to create three trusts fund a fund b and fund c trust article five paragraph provides that the trustee may pay the income and principal of fund a to wife’s issue husband and husband’s parents for any eligible beneficiary’s health maintenance support in reasonable comfort and education article five paragraph grants husband a nongeneral_power_of_appointment over the fund a principal trust article six paragraph provides that the trustee shall pay the income from funds b and c and so much of the principal of funds b and c as trustee shall deem advisable to or for the benefit of husband for his health maintenance and support in reasonable comfort article six paragraph grants husband a nongeneral_power_of_appointment over the principal of funds b and c trust article eleven paragraph 3a names trust company and husband as co-trustees of funds a b and c article eleven paragraph 3a also grants husband the power to remove any trustee and to appoint a successor trustee article eleven paragraph provides that no trustee who is a beneficiary may participate in any discretionary distributions trust article nineteen paragraph provides that notwithstanding any other provision of trust if any property or its proceeds is added to any trust created under trust agreement by means of a disclaimer by husband or if disclaimed property is distributed to trust by the executor of wife’s estate then the trustee shall divide the trust to which the disclaimed property passes into two separate trusts so that the disclaimed property and any income attributable to the disclaimed property shall be allocated to one trust and the balance of the trust assets shall be allocated to the other trust except that husband shall have no power_of_appointment otherwise granted in trust agreement over the trust to which the disclaimed property shall be allocated ruling requested you have requested a ruling that proposed disclaimer and proposed disclaimer will be qualified disclaimers under sec_2518 law sec_2046 provides that disclaimers of property interests passing upon death are treated as provided under sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions plr-139288-14 under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates no later than nine months after the later of the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of the refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the decedent’s spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that the nine-month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant with respect to inter_vivos transfers a transfer creating an interest occurs when there is a completed_gift for federal gift_tax purposes regardless of whether a gift_tax is imposed on the completed_gift sec_25_2518-2 provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor’s own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor’s interest in the decedent’s share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within nine months of the cotenant’s death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant sec_25_2518-2 provides that a qualified_disclaimer of property cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in property however merely taking delivery of an instrument of title without more does not constitute acceptance plr-139288-14 moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent the acceptance of one interest in property will not by itself constitute an acceptance of any other separate interests created by the transferor and held by the disclaimant in the same property sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as acceptance of such property or any of its benefits thus for example an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class the regulation refers to sec_25_2518-2 for rules relating to the effect of directing the redistribution of disclaimed property sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant except as provided in paragraph e the requirements of a qualified_disclaimer under sec_2518 are not satisfied if -- i the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard or ii the disclaimed property or interest in property passes to or for the benefit of the disclaimant as a result of the disclaimer except as provided in paragraph e sec_25_2518-2 provides that a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent may be a qualified_disclaimer if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as a trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest plr-139288-14 sec_25_2518-3 provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer which would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property which can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares state statute governs disclaimers of property passing under a nontestamentary instrument state statute provides that with an exception not applicable here if a disclaimer is made pursuant to state statute and if the nontestamentary instrument does not provide for another disposition in the event of a disclaimer and if the disclaimant is a natural_person acting for himself or herself the interest disclaimed shall devolve as if the disclaimant had died immediately before the effective date of such nontestamentary instrument state statute provides that the right to disclaim an interest is barred by any assignment conveyance encumbrance pledge or transfer of the interest or any part thereof written waiver of the right to disclaim such interest or acceptance of such interest or any of its benefits provided for such purpose a fiduciary power shall not be deemed accepted unless it has been exercised analysis in the present case wife made a completed_gift of the assets in wife’s account on date when wife transferred these assets to husband’s account and parted with dominion and control_over them see sec_25_2511-2 wife’s gift of the assets in wife’s account was not a completed_gift however until wife’s death on date because wife could unilaterally withdraw her contributions from wife’s account at any time prior to her death see sec_25_2511-1 consequently pursuant to sec_25_2518-2 the nine-month disclaimer period began to run on date on wife’s gift of wife’s account assets and pursuant to sec_25_2518-2 the nine-month disclaimer period began to run on date on wife’s gift of wife’s account subsequently husband’s account assets it is represented that within nine months following date in order to implement proposed disclaimer husband will execute a written document that identifies specific securities acknowledges his receipt of these securities on date and states his irrevocable and unqualified refusal to accept these securities and transfer from husband’s account to estate account the identified specific securities and all of the income earned on these securities from date through the date husband executes proposed disclaimer and transfers these securities to estate account in addition within nine months following date in order to implement disclaimer husband will plr-139288-14 execute a written document that identifies specific securities acknowledges his receipt of these securities on date and states his irrevocable and unqualified refusal to accept these securities and transfer from husband’s account the identified specific securities and all of the income earned on these securities from date through the date husband executes proposed disclaimer and transfers these securities to estate account thus proposed disclaimer and proposed disclaimer will satisfy sec_2518 and under sec_2518 a person cannot disclaim any interest in property the benefits of which he has accepted under sec_25_2518-3 and ii the publicly traded stocks bonds other_securities and money market accounts in husband’s account and husband’s account previously wife’s account are severable assets thus husband may accept and benefit from the cash and some of the securities and make a disclaimer with respect to the remaining securities see example sec_1 and of sec_25_2518-3 it is represented that the assets identified in proposed disclaimer will be only securities that were not purchased or sold from date through the effective date of proposed disclaimer and all of the income earned on these securities during that period similarly it is represented that the assets to be identified in proposed disclaimer will be only securities that were not purchased or sold from date through the effective date of proposed disclaimer and all of the income earned on these securities during that period thus under sec_25_2518-2 husband is not treated as accepting the securities identified in proposed disclaimer sec_1 and even though husband directed and may direct the purchase and sale of certain other_securities in husband’s account and husband’s account previously in wife’s account prior to the effective date of the proposed disclaimers as stated above the securities are severable assets husband may make a qualified_disclaimer with respect to certain securities while accepting the benefit of other_securities in the account see example sec_1 and of sec_25_2518-3 in addition husband is not treated as accepting the benefits of the disclaimed assets as a result of his fiduciary powers although husband is the executor of wife’s will and co- trustee of trust husband has not exercised or retained a wholly discretionary power to direct the enjoyment of the assets identified in proposed disclaimer or proposed disclaimer see sec_25_2518-2 and see discussion of husband’s fiduciary powers over trust property below thus proposed disclaimer sec_1 and will satisfy sec_2518 proposed disclaimer sec_1 and also satisfy sec_2518 it is represented that proposed disclaimer sec_1 and will comply with state statute sec_1 and under state statute the securities in proposed disclaimer will devolve as if husband had died immediately before the effective date of the instrument transferring assets from wife’s account to husband’s account similarly under state statute the securities identified in plr-139288-14 proposed disclaimer will devolve as if husband had died immediately before the effective date of the instrument adding husband as a joint tenant to wife’s account thus under state statute the securities in proposed disclaimer sec_1 and will pass under the residuary clause of wife’s will to trust consequently for purposes of sec_25_2518-2 and the disclaimed property passes to the beneficiaries of trust without any direction by husband this conclusion is the same even though husband is a beneficiary and co-trustee of trust husband is prohibited by article eleven of trust from participating in any discretionary distributions from trust in addition pursuant to article nineteen husband may not exercise his nongeneral_power_of_appointment with respect to the disclaimed property moreover although husband has a right to remove and replace his co-trustee articles five and six limit such co-trustee’s discretionary distributions and thus husband’s retained fiduciary power to an ascertainable_standard see sec_20_2041-1 consequently for purposes of sec_25_2518-2 and husband is not treated as directing the beneficial_enjoyment of the disclaimed property due to his interests as a beneficiary of trust his power as a co-trustee of trust or his power to remove and replace a co-trustee of trust see sec_25_2518-2 and and example of sec_25_2518-2 accordingly based on the facts submitted and the representations made we conclude that proposed disclaimer sec_1 and are qualified disclaimers under sec_2518 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-139288-14 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
